                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA
                           COLUMBIA DIVISION

United States of America                     Case No. 3:19-cr-00108-TLW-1

       v.
                                                            Order
John Hardee



      This matter is before the Court on Defendant’s motion to file under seal a

sentencing memorandum, which he represents will include a discussion of his medical

history and will include medical records as exhibits to the memorandum. Based on

the authorities cited in the motion and the privacy concerns implicated, the Court

finds that he has shown good cause to seal this document as to his medical history

and medical records. The remaining portions of the sentencing memorandum shall

be filed publicly and not under seal. Accordingly, Defendant’s motion, ECF No. 48, is

GRANTED IN PART as set forth above.

      IT IS SO ORDERED.

                                       s/ Terry L. Wooten
                                       Terry L. Wooten
                                       Senior United States District Judge

September 30, 2019
Columbia, South Carolina




                                         1
